Citation Nr: 0403707	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  97-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
calf wound.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the 
veteran's claims of entitlement to service connection for 
PTSD and residuals of a wound to the left calf.  A rating 
action in September 1996 confirmed and continued the denial 
of the veteran's claims.  

The veteran, accompanied by his representative, appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in September 1997.  A transcript of that hearing is of 
record.  

In October 2000, the Board determined that the veteran's 
claims for service connection for PTSD and residuals of a 
wound to the left calf were well-grounded and remanded the 
issues for further development of the evidence.  Following 
the requested development, a supplemental statement of the 
case was issued in November 2002, the RO continued the denial 
of the claim for service connection for PTSD and residuals of 
a wound to the left calf, and returned the matter to the 
Board for further appellate consideration.  In March 2003, 
the Board remanded the case to the RO for further development 
and adjudication consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA letter was sent to the 
veteran in April 2003, and another SSOC was issued in June 
2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  There is credible supporting evidence that the veteran's 
claimed in-service stressors actually occurred.  

3.  The record establishes that the veteran has a diagnosis 
of PTSD.  

4.  There is an approximate balance of positive and negative 
evidence as to the issue of whether the diagnosis of PTSD has 
been causally related to the veteran's verified in-service 
stressors.  

5.  There is no contemporaneous or service evidence that the 
veteran sustained a gunshot wound to the left calf and a 
current medical opinion as to the cause of scars on his left 
calf, first identified almost 30 years after service, would 
involve pure speculation. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003).  

2.  Residuals of a wound to the left calf were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final. This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  

First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  This includes expressly apprising him of 
what specific evidence he is responsible for obtaining and 
submitting and what specific evidence VA will obtain for him.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claim -- unless there 
is no reasonable possibility that assisting him will achieve 
this goal.  38 U.S.C.A. § 5103A.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d).  

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claims.  For example, the discussions in 
the April 1996 rating decision appealed, the September 1996 
rating decision, the September 1996 statement of the case 
(SOC), the September 1997 supplemental statement of the case 
(SSOC), the March 1998 SSOC, the October 2000 Board remand, 
the November 2002 SSOC, the March 2003 Board remand, and the 
June 2003 SSOC (especially when considered collectively) 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  

Additionally, the RO sent the veteran a letter in April 2003 
specifically informing him of the enactment of the VCAA and 
its resulting impact on his particular claims.  The RO not 
only explained the duties to notify and assist him with his 
claims, but also explained what the evidence must show to 
establish his entitlement, when and where to send pertinent 
information, what VA had done to assist him in developing his 
claims, and how to contact VA for additional assistance.  
This included assuring him that VA would obtain all VA or 
other Federal records that he identified.  So this letter, 
even aside from the rating decision alluded to above, the 
SOC, and the SSOCs provided him with a specific explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC and SSOCs.  And the basic requirements 
for establishing service connection for PTSD and residuals of 
a wound to the left calf have remained essentially the same 
despite the change in the law concerning the preliminary 
duties to notify and assist.  The Board finds, then, that VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for fair 
and equitable resolution of the claims at issue has been 
obtained.  There is no additional evidence, pertinent to the 
claims, that can be obtained, which has not been obtained.  
The RO has obtained all of the service and other records that 
it possibly can and provided the veteran an opportunity to 
submit alternative evidence to compensate for the evidence 
the RO could not obtain.  

After the RO sent the veteran a VCAA letter in April 2003, 
the RO readjudicated his claims in June 2003, specifically 
because of the VCAA, and duly apprised him of this.  In 
Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Inasmuch as 
the RO readjudicated the veteran's claim after VCAA notice 
was sent to the veteran, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the 
facts of this case, the record has been fully developed and 
it is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claims.  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  Simply put, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.  The Board may therefore 
proceed to adjudicate the claims at issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The veteran entered active duty in December 1964.  On the 
occasion of a service examination in April 1965, clinical 
evaluation of the lower extremities was reported as normal; 
the only identifying body mark, scar, or tattoo noted on 
examination was on the left side of his upper arm.  That 
examination was negative for any complaints, findings or 
diagnosis of a psychiatric disorder.  The service medical 
records show no treatment for psychiatric problems or a wound 
to the left leg during the veteran's period of active duty.  
On his December 1968 release to inactive duty examination, 
the veteran's lower extremities and psychiatric condition 
were clinically evaluated as normal.  As with the previous 
examination, the only identifying body mark, scar, or tattoo 
noted on examination was on the left side of his upper arm.  

The veteran's service records, including his DD Form 214, 
show that his military specialty was that of an engineman, 
and that his related civilian occupation was that of a diesel 
mechanic.  These records also reflect that he served aboard 
the USS IWO JIMA from September 1965 to April 1967; in 
October 1967, he was assigned to the Mobile Support Team, 
"DANANG"; and was assigned to Boat Support Unit One from 
April 1968 until his discharge from active duty.  In February 
1965, he was authorized to wear the Vietnam Service Medal in 
lieu of the Armed Forces Expeditionary Medal for service 
onboard the USS IWO JIMA in Vietnam waters between April and 
October 1965.  In January 1967, he was authorized to wear the 
Republic of Vietnam Campaign Medal with Device for service 
aboard the USS IWO JIMA for various dates between the period 
from May 1965 to November 1966.  These records further 
reflect that Boat Support Unit One received a Meritorious 
Unit Citation for service from February 1964 to June 1967 in 
the conduct of operations in support of operational forces 
engaged in the Republic of Vietnam.  The Citation shows that 
the Unit was directly responsible for the establishment of an 
advanced base, capable of supporting highly sophisticated 
combatant craft, and the training of Vietnamese Naval 
personnel in the operation of these complicated craft, 
resulting in the successful inauguration of combat operations 
in April 1964.  Moreover, it was noted that the Unit 
subsequently maintained these craft in a constant state of 
operational readiness, as well as conducting continued 
training of Vietnamese personnel, resulting in professionally 
competent, highly motivated crews.  It was also noted that 
the Unit provided two operational detachments to perform an 
unprecedented task in four locations of the foreboding inner 
reaches of the South Vietnam Delta, supporting U.S. Navy SEAL 
team personnel in highly effective combat operations.  

The veteran's initial application for service connection for 
PTSD and a wound on the left side (VA Form 21-526) was 
received in June 1995.  Submitted in support of the veteran's 
claims were private treatment reports, dated from January 
1992 to August 1995, which show that the veteran received 
ongoing clinical evaluation and treatment for several 
disabilities, including a psychiatric disorder variously 
diagnosed.  Treatment reports dated in June and July 1992 
reflect a diagnosis of major depressive disorder.  In a 
medical statement, dated in February 1995, Dr. Joseph 
McDonald indicated that the veteran was referred to him from 
a hospital where he was being treated for uncontrollable and 
life-threatening emesis for which he had been hospitalized on 
several occasions over the previous seventeen months.  Dr. 
McDonald noted that the veteran had problems with symptoms 
that included: recurrent and intrusive recollections of his 
experiences during three tours of duty in Vietnam; recurrent 
and distressing dreams of Vietnam; flashbacks; avoidance; 
markedly diminished interest in significant activities; and 
poor impulse control.  Dr. McDonald explained that since no 
physiological basis for the veteran's continued symptoms had 
been found, they suspected a psychological etiology, 
particularly post-traumatic stress disorder related to his 
Vietnam War experiences.  In a medical statement, dated in 
August 1995, Dr. David K. Yamada indicated that the veteran 
had been under his care since May 1992; he noted that the 
veteran experienced multiple episodes of intractable nausea 
and vomiting with severe weight loss, erosive esophagitis and 
gastritis.  Dr. Yamada noted that the veteran's problems seem 
to be related to PTSD for which he continued to receive 
therapy.  These records do not reflect any complaints, 
clinical findings or diagnosis of a wound to the left calf.  

The evidence on file also includes a Notice of Award from the 
Social Security Administration (SSA) which stated that the 
veteran became disabled under SSA rules in July 1992, and 
that he was entitled to monthly disability benefits beginning 
November 1993.  

In September 1995, the veteran underwent a VA psychological 
assessment, a VA psychiatric examination, and a VA scars 
examination.  

On the VA psychological assessment, it was noted that the 
veteran was administered the Minnesota Multi-Phasic 
Personality Inventory (MMPI) to assess for PTSD.  The 
examiner stated that the veteran obtained a valid profile, 
and that the validity scales suggested a poor self-image, 
recognition and acceptance of need for psychological 
assistance, and poor ego strength.  Overall, the examiner 
concluded that the veteran's profile was somewhat similar to 
that of veterans suffering from PTSD.  However, the examiner 
stated that this information must be considered within the 
context of the veteran's current symptom picture, military, 
and psychosocial histories.  

On the VA psychiatric examination in September 1995, the 
examiner noted that neither the veteran's claims file or 
clinical records were available for review.  It was also 
noted that the veteran reported that he had been receiving 
SSA benefits for the past year.  At this examination, the 
veteran reported that he served four tours in Vietnam between 
1965 and 1968.  He reported that the first two tours, both 
about nine months in length, were aboard a helicopter carrier 
in the South China Sea.  At times he worked in the engine 
room, and, at other times, he worked on small craft, which 
left the helicopter carrier either inserting or extracting 
troops from land or patrolling the area, including small 
boats.  The veteran reported that after his second tour in 
1966, he obtained underwater demolition training, and 
returned to Vietnam in 1967 as a "civilian advisor."  This 
reportedly involved highly classified missions, some of which 
were in liaison with the CIA.  He reported that in 1968 he 
returned for his fourth tour of six months attached to a SEAL 
team.  This tour ended when he sustained a shrapnel fragment 
wound when his boat was hit by an artillery round. 
Approximately 12 of the 14 men on the boat were killed.  He 
maintained that throughout this tour, he had repeated combat 
exposure with repeated threat of injury and he had fired a 
weapon in combat situations.  Following examination of the 
veteran, the examiner's diagnostic assessments included PTSD, 
and stress related physiological response effecting 
gastrointestinal functioning.  

On the VA scars examination, it was indicated that the 
veteran reported a gunshot wound to the left calf in 1968 
while on active duty.  Objective findings show well-healed 
scars of the left calf, with no deformities.  The pertinent 
diagnosis was well-healed scars.  

Received in June and July 1996 were copies of the veteran's 
military personnel records.  Among these records is a 
memorandum that certified that the veteran was temporarily 
assigned to the Mobile Support Team in DaNang, Vietnam.  The 
memorandum also certified that the team entered a combat zone 
on July 18, 1967 and departed the area on January 11, 1968.  
Received in October 1996 was a statement from the U.S. Army 
and Joint Services Environmental Support Group (ESG), (now 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  Attached to the statement were 1965 and 1966 
command histories of the USS IWO JIMA.  The USASCRUR 
indicated that they were unable to verify that the veteran 
participated in combat operations as a Navy SEAL.  However, 
the veteran's service personnel records confirmed that he 
served aboard the USS IWO JIMA during the following dates: 
May 7 to June 12, 1965; June 30 to July 3, 1965; July 4 to 
July 21, 1965; August 17 to August 23, 1965; September 11 to 
October 10, 1965; August 13 to August 30, 1966; September 13 
to September 29, 1966; and from October 6 to November 10, 
1966.  The USASCRUR noted that the IWO JIMA, to which the 
veteran was attached, transported U.S. Army and Marine Corps 
personnel, helicopters and other equipment to and from 
Vietnam shores; the ship's medical department also received 
combat casualties.  It was also reported that members aboard 
the IWO JIMA were involved in amphibious landing assaults 
conducted in support of combat operations to include, 
STARLIGHT, DAGGER THRUST AND DECKHOUSE.  The enclosed records 
also confirmed that on June 6, 1965, two helicopters collided 
in Chu Lai killing eight men from a Marine squadron.  The IWO 
JIMA was providing support to Navy Seabees and Marines in Chu 
Lai at the time of the accident.  

Received in May 1997 were VA outpatient treatment reports, 
dated from May 1996 to October 1996, showing that the veteran 
continued to receive clinical evaluation and treatment for a 
gastric problems and psychiatric problems.  A progress note 
dated in July 1996 reported diagnoses of major depression and 
PTSD.  

At his September 1997 personal hearing, the veteran testified 
that he served in combat in the Republic of Vietnam.  He 
indicated that he was assigned to a Boat support unit in 
1967.  He maintained that he was a member of a SEAL team.  
Further, he testified that he sustained a wound to the left 
calf while on active duty.  He denied any post-service 
injuries to the left calf.  Additionally, he testified that 
he had been receiving SSA disability benefits for the past 
four years because of his psychiatric problems.  

In May 1999 the RO sent a fax to the Social Security 
Administration (SSA) requesting the veteran's records.  Two 
weeks later the SSA faxed a reply.  The response stated that 
the veteran was not entitled to disability benefits and to 
contact SSA for medical records in the SSI file.  In response 
to the Board's March 2002 request to the SSA for any 
available medical records, an April 2002 SSA letter replied 
that there were none available.  


III.  Legal Analysis-Service Connection.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails.  When a fair preponderance 
of the evidence is against the claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

A.  Service connection for PTSD.

When the veteran initially filed his claim in June 1995, 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  

Thereafter, § 3.304(f) was amended, effective March 7, 1997. 
64 Fed. Reg. 32,807-32,808 (1999).  The amended regulation 
provides:

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.

38 C.F.R. § 3.304(f) (2003).  

In addition, in November 1996, VA regulations were amended to 
adopt the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (1997).  
An earlier version of that text, DSM-III (3rd ed. 1980), was 
in use by VA at the time the veteran filed his claim in 1995.  
38 C.F.R. § 4.125 (1996).  

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
noted that a significant change from DSM-III to DSM-IV was 
that the diagnostic criteria for a PTSD stressor (that is, 
the requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)." Cohen, at 141.  
Subsequently, the Court noted that, "under Cohen, the 
appellant was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).  

The Board finds that the new criteria are more favorable to 
the veteran's claim.  The new criteria, as interpreted by the 
Court, eliminate the role of adjudicators in determining the 
sufficiency of a claimed stressor in supporting a diagnosis 
of PTSD.  Instead the sufficiency of the stressor is presumed 
if it is accepted by a medical professional in making the 
diagnosis.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (2003).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In this case the veteran has received numerous diagnoses of 
PTSD.  These diagnoses have been based on stressors 
experienced in Vietnam.  Service department records confirm 
that the veteran served aboard the USS IWO JIMA.  Those 
records also confirm that the IWO JIMA, to which the veteran 
was attached, transported U.S. Army and Marine Corps 
personnel, helicopters and other equipment to and from 
Vietnam shores; the ship's medical department also received 
combat casualties.  It was also reported that members aboard 
the IWO JIMA were involved in amphibious landing assaults 
conducted in support of combat operations to include, 
STARLIGHT, DAGGER THRUST AND DECKHOUSE.  The records also 
confirmed that on June 6, 1965, two helicopters collided in 
Chu Lai killing eight men from a Marine squadron.  The IWO 
JIMA was providing support to Navy Seabees and Marines in Chu 
Lai at the time of the accident.  

Since the veteran was aboard the IWO JIMA when the above 
incidents occurred, the Board must presume that he was 
exposed to them.  Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  These records are consistent with at least some 
of the stressors reported by the veteran.  These stressors 
also served as the basis for the current diagnoses of PTSD.  
Therefore, the Board finds that there is credible supporting 
evidence for the inservice stressors that served as the basis 
for the current diagnosis of PTSD.  Accordingly, service 
connection for PTSD is warranted.  


B.  Service connection for residuals of left calf injury.

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a left 
calf wound.  

Service medical records are completely silent for any 
indication that the veteran sustained a wound to his left 
calf.  The veteran has reported that he sustained a gunshot 
wound to the left calf for which he was treated aboard the 
hospital ship Repoz.  He is competent to report this 
experience.  An examination in September 1995 resulted in a 
diagnosis of well-healed scars on the left calf.  

The crucial question in this case is whether the scars 
identified in 1995 are residuals of the claimed gunshot wound 
in service.  The Board finds that the total lack of any 
evidence recorded contemporaneous with the veteran's service 
to corroborate the veteran's claim and the results of the 
discharge examination in 1968 which was negative for any 
scars on the left calf are controlling, especially in light 
of the fact that no such wound was noted for almost 30 years 
after the claimed inservice event.  In the absence of any 
contemporaneous record to support the claim, and the absence 
of any evidence of such an event for almost 30 years 
thereafter, the Board finds that any current medical opinion 
as to the cause of the left calf scars identified on 
examination in 1995 would involve pure speculation.  The only 
evidence tending to link the left calf scars to service 
consists of the veteran's belated reports made while he was 
pursuing benefits.  In the Board's opinion this evidence is 
outweighed by the absence of any service documentation of 
such a wound (such as the award of a Purple Heart Medal) and 
the negative findings on the discharge examination, coupled 
by the lack of any supporting evidence for almost 30 years 
following his release from service.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for residuals 
of a wound to the left calf.  Gilbert, supra.  


ORDER

Service connection for PTSD is granted.  

Service connection for residuals of a wound to the left calf 
is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



